UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7732


RAY A. BLANCHARD,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00134-FPS-RWT)


Submitted:   February 25, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray A. Blanchard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ray   A.   Blanchard,       a       federal   prisoner,     appeals      the

district       court’s    order     accepting         the    recommendation        of   the

magistrate      judge     and    denying       relief   on     his   28   U.S.C.    § 2241

(2012)    petition.         We    have    reviewed       the    record     and   find    no

reversible error.           Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Blanchard v. O’Brien, No. 5:13-cv-00134-FPS-RWT (N.D.W.

Va. Nov. 5, 2014).              We dispense with oral argument because the

facts    and    legal     contentions      are       adequately      presented     in   the

materials      before     this    court    and       argument    would     not   aid    the

decisional process.

                                                                                 AFFIRMED




                                               2